Title: To Thomas Jefferson from Joseph Coolidge, 15 June 1826
From: Coolidge, Joseph
To: Jefferson, Thomas


                        Dear Sir,
                        
                            Boston
                            June 15. 1826.
                        
                    I have seen Mr Willard, and given him your order for a clock and bell: in consequence of my conversation with him on the subject, some time since, he procured castings of the principal wheels, and made other preparations, at his own risk, which involved him in some expense and make an advance desireable; at present all he asks is 100 dls, and the work done amply warrants the payment of such a sum. There would be an advantage in furnishing Mr Willard with money, from time to time, as it would prevent his contracting for other work, and enable him to give his whole attention to this, in which case the clock would be finished by September 1st as for the bell he prefers to select it himself, and thinks one of 400℔ large enough: the clock he engages shall be inferiour to none in the united states, and he gladly accepts your offer of permitting him to put it up himself—as the accuracy of  the movement depends as much upon the skill with which it is put together, as upon that with wh. it is made. Independent of his merit as an artist, Mr Willard’s great respect for yourself makes me very glad that he is to be employed for the University! as yet I have made no inquiry for a person acquainted with the mode of boring for water—but will do it immediately, and then write you fully—: my wish for directions about advances to Mr Willard made me unwilling  to delay a single post.In Feby last I wrote to  thank you, Sir, for the desk on wh. “The Declaration” was written, but fear that my letter was not recd. I mention it but you should think me either negligent or indifferent—to which charges I plead not guilty.With great respect—
                        Joseph Coolidge Jr
                    